Exhibit 10.4

Summary of Executive Officer and Non-employee Director Compensation

Set forth below is a summary of the compensation paid by Dril-Quip, Inc. (the
“Company”) to its executive officers and non-employee directors as of the date
of filing of the Company’s Annual Report on Form 10-K. For more information
regarding executive officer and director compensation, please read “Director
Compensation,” “Executive Compensation,” and “Corporate Governance
Matters—Related Person Transactions—Employment Agreements” contained in the
Company’s proxy statement for its 2011 Annual Meeting of Stockholders to be
filed with the SEC pursuant to Regulation 14A.

Executive Officers

The Company’s Chief Executive Officer (the “CEO”) is compensated in accordance
with his employment agreement entered into with the Company prior to the closing
of the Company’s initial public offering. The employment agreement was amended
in 2008 to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder (the
“Code”), and was subsequently amended in 2009 to comply with the requirements of
Section 162m of the Code. Except for revisions to certain provisions regarding
the timing of payments made under the agreement and the calculation of certain
bonus amounts upon termination, the benefits and terms of the amended employment
agreement are substantially similar in all material respects to the benefits and
terms of the prior employment agreement.

The agreement provides for an annual base salary, as well as cash incentive
compensation in the form of an annual performance bonus for each 12-month period
based on (i) the Company’s performance in the 12-month period ending December 31
against the Company’s annual budget and (ii) the Company’s return on capital
compared to that of a peer group of companies for the 12-month period ending
September 30. In addition, the agreement provides for long-term stock-based
incentive compensation in the form of an annual grant of options under the
Company’s incentive plan equal to the CEO’s base salary multiplied by three and
divided by the market price of the Company’s Common Stock on the grant date. The
employment agreement gives the Nominating, Governance and Compensation Committee
the discretion to increase the annual performance bonus and the annual option
grant above the amounts determined for such awards pursuant to the terms of the
employment agreement. The agreement also requires the Company to maintain a
flexible perquisites spending account in the amount of $25,000 each year for the
CEO for use in paying for membership dues, costs associated with purchasing or
leasing an automobile, financial counseling, tax return preparation and mobile
phones. The Company is required to pay the unused and remaining balance of such
account annually to the CEO.

Effective December 31, 2010, the CEO currently receives a base salary of
$605,000. For additional information regarding the CEO’s annual cash incentive
compensation and long-term stock-based incentive compensation, please read the
Company’s proxy statement for its 2011 Annual Meeting of Stockholders.

The Company’s Chief Financial Officer (the “CFO”) is compensated with a base
salary, annual cash incentive compensation and stock-based incentive
compensation as determined by the CEO. Effective March 10, 2010 the CFO
currently receives a base salary of $270,000. For additional information
regarding the CFO’s annual cash incentive compensation and long-term stock-based
incentive compensation, please read the Company’s proxy statement for its 2011
Annual Meeting of Stockholders.

Non-Employee Directors

The Company’s non-employee directors receive an annual fee of $75,000, plus a
fee of $1,000 for attendance at each Board of Directors meeting and $1,000 for
each committee meeting. All directors are reimbursed for their out-of-pocket
expenses and other expenses incurred in attending meetings of the Board or its
committees and for other expenses incurred in their capacity as directors.